Citation Nr: 0626738	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
August1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in a February 1997 letter, the RO 
advised the veteran that he incurred a pension debt of 
$9768.00, pursuant to 38 C.F.R. § 3.665 (2005), regulating 
the amount of benefits payable to a recipient of VA 
compensation benefits that is incarcerated in a Federal, 
State, or local penal institution in excess of 60 days 
conviction of a felon.  In a subsequent written statement, 
the veteran said he was hospitalized not incarcerated but, in 
an October 1997 determination, the Committee on Waivers and 
Compromises (COWC) denied his request for a waiver of 
overpayment.  Then, in a signed statement received in 
February 1998, the veteran said he was appealing the recent 
decision to the Board of Veterans' Appeals.  However, the RO 
failed to provide the veteran with a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (a 
notice of disagreement initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC). 

Nevertheless, according to a July 2002 legal opinion from the 
Buffalo VA Regional Counsel that was issued at the RO's 
request, the veteran was confined to a state psychiatric 
center under a court's recommitment order pursuant to state 
criminal procedures to be followed after a verdict or plea of 
not responsible by reason of mental disease or defect.  It 
was noted that in the veteran's case, there was apparently a 
verdict of not responsible by reason of mental disease or 
defect.  Such a verdict was not a conviction but, rather, an 
acquittal by virtue of him being found not responsible by 
reason of mental disease or defect.  Thus, it was held that 
the veteran was not confined to a penal institution as a 
result of a conviction of a felony or misdemeanor and 
38 U.S.C.A. § 1505 (West 2002) and 38 C.F.R. § 3.666 (2005) 
were inapplicable to his claim.  This VA Regional Counsel 
opinion appears to render moot any appeal the veteran had 
regarding his waiver of overpayment claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is competent to handle his VA 
funds.  In written statements in support of his claim, he 
argues that he is competent to handle the routine activities 
of daily life without assistance and manage his finances.  In 
a January 2004 statement, he said he demonstrated his 
competence to handle his funds by working extra jobs for pay, 
saving large amounts, using the funds for his up keep, and 
sending the remaining money home to his parents.  He appears 
to argue that his paranoid schizophrenia is essentially under 
control and that, therefore, he should be permitted to manage 
his own funds.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). A 
review of the record shows that, while in a December 23, 2002 
letter, the RO advised the veteran of the proposed 
incompetency rating and his right to request a hearing or 
submit evidence, he was not notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence.  This 
needs to be done prior to appellate consideration of the 
veteran's claim.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In this case, the medical evidence includes New York State 
residential psychiatric center records, dated from October 
1996 to September 2002, that reflect the veteran was 
readmitted in June 1993 and suffers from paranoid type 
schizophrenia.  In a November 2002 signed statement, G.R., 
D.O., a psychiatrist at the hospital, responded to the RO's 
request for a statement as to whether the veteran was capable 
of managing his affairs.  Dr. G.R. said the matter was 
discussed in a team meeting and the hospital currently 
managed the veteran's funds.  According to Dr. G.R., "the 
issue of whether or not [the veteran] is capable of managing 
his own financial affairs is not an active issue at this 
time.  This should be reevaluated in 12 months or certainly 
before he is discharged from this facility."

However, Dr. G.R. did not respond to question of whether the 
veteran is competent to manage his VA funds.  More 
significantly, Dr. G.R. said that the matter should be 
reevaluated in 12 months, and it has been nearly four years 
since that opinion was rendered.  Thus, in the interest of 
due process and fairness, the Board is of the opinion that 
additional development is warranted prior to Board 
consideration of the veteran's claim.

As well, a June 1995 letter from the Social Security 
Administration (SSA) indicates that the veteran received 
benefits that were stopped because he was charged with a 
crime that could carry a prison sentence of more than one 
year, his mental condition caused his criminal case to result 
in a court order that he be confined to an institution, and 
his stay was paid for with public funds.  The Court has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with his claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations are complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005), 
and any other applicable legal 
precedent.  Compliance requires that 
the appellant be notified, by letter, 
of any information, and any medical or 
lay evidence, not previously provided 
to VA that is necessary to substantiate 
his specific claim as to whether he is 
competent for VA purposes.  The RO 
should also indicate which specific 
portion of the evidence, if any, is to 
be provided by the veteran and, which 
specific portion, if any, VA will 
attempt to obtain on his behalf.  The 
RO should also ask that he submit any 
relevant evidence in his possession 
that he has yet to submit to VA.

2.	The RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.  If these records 
are not available, certification of 
such should be placed in the record.

3.	The RO should obtain all records 
regarding the veteran's medical 
treatment at the Rochester Psychiatric 
Center, 1111 Elmwood Avenue, Rochester, 
New York 14620-3005, for the period 
from September 2002 to the present.  
Appellant's assistance should be 
solicited as needed.

4.	Then, the RO should arrange, in 
cooperation with the Rochester 
Psychiatric Center, for the veteran to 
undergo an appropriate psychiatric 
examination for an opinion as to 
whether he has the requisite mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.  All 
indicated tests and studies are to be 
performed and all clinical findings 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review.  A notation to the effect that 
this record review took place should be 
included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  A complete rationale 
should be provided for all opinions 
expressed.  

5.	Thereafter, the RO should readjudicate 
the appellant's claim as to whether he 
is competent for VA purposes.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2003 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



